—Appeal by defendant, as limited by his motion, from a sentence of the County Court, Rockland County (Edelstein, J.), imposed January 26, 1984, upon his conviction of criminal sale of a controlled substance in the third degree, upon a plea of guilty, the sentence being an indeterminate term of imprisonment with a minimum of 1 year and a maximum of 3 years.
Sentence affirmed.
On this record, defendant presents no evidence of either broken promises or prosecutorial misconduct on the part of the District Attorney (see People v Royster, 104 AD2d 1011). Further, as defendant’s contentions include matters which are dehors the record, they may not be considered by this court on direct appeal (see People v Roberts, 89 AD2d 912; People v Johnson, 73 AD2d 652). In any event, defendant’s assertions of prosecutorial misconduct are beyond the scope of this appeal, which is limited to a review of the “legality, propriety or excessiveness of the sentence imposed” (22 NYCRR 670.17 [i]; People v Johnson, supra). Mollen, P. J., Titone, Thompson and Boyers, JJ., concur.